Notice of Pre-AIA  or AIA  Status
Claims 1, 4-6, 8-11, and 14-27 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Amendment
 The amendment filed on August 11, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 11, 16 and 20 are amended. Claims 2, 3, 7, 12, 13, and 27 are cancelled. The prior art rejection is modified in view of the amendments made. See office action.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered. Following Applicants arguments and amendments, 101 rejection of the claims is still Maintained.

Applicant arguments
Examination of the amended claims of the current application clearly indicates that they are not “directed to” any basic scientific tools that would result in any untoward pre- emption. Specifically, any abstract idea recited in these claims is integrated into the practical application of building a drilling tool that is capable of drilling a borehole with a desired DLS using a specific modeling process. In other claims, any abstract idea is further integrated into the practical application of drilling a borehole with the built drilling tool. Further, the steps of the claims “recite a specific, discrete implementation.” ’” Many drilling tool design methods and systems currently exist, but these systems view the problem in different ways, use different approaches, use different methodologies, and achieve different performance results. The constant pursuit of faster, better results will undoubtedly result in many new drilling tool operation methods and systems being developed, and these new systems may be developed without encroaching upon the claims of the current application because the claims of the current application represent specific implementations, not basic tools. 

Examiner response
Adjusting the drilling tool parameters and the load parameter in the beam bending model based on the comparison of the modeled DLS and desired DLS and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS is a generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Adjusting is merely an incidental or token addition to the claim that did not provide meaningful limitations about how this adjustment will be made, what are the threshold value for this adjustment and how the process steps of building tool with the desired modeled DLS is improved. Beam bending model is only a mathematical model in order to determine the angular rotation in relation with load parameters and drilling parameters. Inputting and outputting data using several models is not a specific modeling technique as applicant argues. Such inputting and outputting limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). 



Applicant arguments
Comparison to the Enfish and McRO cases and the USPTO’s November 2016 memorandum is particularly favorable and decisive given the substantial key similarities with the presently claimed subject matter. The claims herein are directed to addressing specific technological problems in designing, building, and using drilling tools that are able to drill a borehole with a desired DLS and do so in specific ways—thus, allowance of the claims would not result in a monopolization of any basic tools.'' The claims here recite more than data acquisition or data manipulation. Specifically, the determinations recited in the claims are not generated abstractly and do not exist merely in the mind. Rather, the subject matter is tied to physical properties of actual drilling tools and boreholes that are drilled. In this case, the use of any data that is collected and/or manipulated in the claims is limited to the specific drilling tool built for a specific borehole. This claimed analysis places meaningful limits on practicing any assumed abstract idea, and allowance of these claims would not give Applicant unwarranted control over mental processes or mathematical concepts.

Examiner response
Unlike the claim in McRO where the specific rule sets aim to produce more realistic speech by taking into consideration the differences in mouth positions for similar phonemes based on context, the instant application is directed to merely a basic tool or a device and do not provide additional elements that integrate into a practical application. Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory, the claim here is merely the simple data processing steps. Thus, the instant application claim is similar to the claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 

Applicant arguments
The claims of the current application thus deal with improvements to a technology or technical field; deal with improvements to the functioning of a drilling tool itself (e.g., by being able to drill a desired DLS); deal with a particular machine or system (e.g., drilling tools); add specific limitations other than what is well-understood, routine and conventional in the field (e.g., specific modeling processes); and add specific limitations that confine the claims to the particular, practical application of building a drilling tool. Other claims further restrict the claims to the actual drilling of a borehole using the designed and built drilling tool. The claims of the current application also include specific features that were specifically designed to achieve an improved technological result; do not merely claim an outcome; deal with a technological problem; and provide improvements to that technical field.

Examiner response
The claimed embodiments do not require a particular machine or specialized computer, they can all be performed using pen and paper or the mathematical concepts. Examiner also consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation. The novelty of the mathematical algorithm is not a determining factor at all. The claim is directed to an abstract idea. Inputting and outputting data using several models is not a specific modeling technique as applicant argues. Such inputting and outputting limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).  Claim is directed to the improvement in abstract itself not in the functioning of building a drilling tool. What is the relationship between the drilling/load parameters in obtaining the desired DLS? What is the desired DLS in respect to this parameters? This claim limitation (adjusting the parameters until it satisfied and building a drilling tool based on those adjusted parameters) is similar to the claim in See MPEP 2105.05(d) II ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values);


Response to prior art arguments

Firstly, Examiner arguments on Parkin and Oliver is not persuasive. Examiner found Parkin references as the source of input information (See para 004, 008) from the measurement and uses the Oliver references for modeling this input information.(see para 78-Oliver) and designing a drilling tool based on the modeled information. Thus, the computation remain the same for both system. Examiner also consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and the Parkin reference doing the same thing. See equation 4 of the instant application.  The DLS is defined in degrees/100 feet. Also see para 008 of Parkin- the diameter and dogleg severity of a subterranean wellbore may be measured while drilling or reaming. These measurements may be used in real time while drilling in automated drilling models or in the interpretation of various logging while drilling data. Thus, Parkin reference teaches the simulated aspect of drilling.

Secondly, Examiner interprets beam bending model as the mathematical model (drill bit whirl model) that has a bending effects due to the vibration. The specification of the instant application para 40 says the output of the beam bending model is an angular rotation. See para 23 of Hohl - It can be appreciated that a plurality of models may be used to perform the drilling simulations with each model modeling a different drilling dysfunction. For example a first model may model stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold. See para 19- The result is a probability Pdysfunction=f(actuating variables), e.g., Pwhirl=f(RPM. WOB). Thus, it is clear that model drill bit whirl is a beam bending model that cause the drill bit to move around and around that is same as rotating. RPM stands for rotational speed (revolutions per minute).  However, based on applicant arguments and amendments, examiner use the different references(Samuel) that explicitly teaches beam bending model.


Claim objections
5.        Claims 20-26 is objected to because of the following informalities:
a.    Claims 20 recites the limitation "… adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model…." leaving a doubt as to whether a new drilling tool parameters, load parameters and beam bending model is defined or it is missing some information previously. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC §101

6.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1, 4-6, 8-11 and 14-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 4-6, 8-11 and 14-27 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
modeling a modeled DLS of the borehole drillable with the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving the modeled DLS of the borehole from the DLS model. (claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
comparing the modeled DLS with the desired DLS. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation;(This is mere data gathering step in conjunction with a law of nature or abstract idea)
inputting the angular rotation into a contact model as a modified bend angle; inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS; (is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)). 
The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with defined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application.  The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity and is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).The additional element of adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)). The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with defined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 1 is not patent eligible.

Claim 4 , 14 and 27 further recites drilling the borehole using the drilling tool. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. The drilling tool which is common and is well-understood, routine and conventional in the art; as such, it does not meaningfully limit the claim to be more than just the abstract idea. Claim 4, 14 and 27 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4, 14 and 27 are not patent eligible.

Claim 5 and 16 further recites wherein the tool parameters comprise a diameter of a drill bit coupled to the drilling tool, a diameter of the drilling tool, a diameter of the drilling tool at a first contact point, a diameter of the drilling tool at a second contact point, a distance from a focal point of drilling tool to a bit box, a length of the drill bit, a distance between the first contact point to the focal point, an angular inclination of the drill bit from the focal point, an angular inclination of the second contact point from the focal point, or any subset thereof. This additional elements limitations did not meaningfully limit the abstract idea because it is merely redefining the drilling tool parameters. Claim 5 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6 and 17 further recites wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof. This additional elements limitations did not meaningfully limit the abstract idea because it is only redefining the load parameters. Claim 6 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 6 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 8 and 23 further recites wherein the contact model includes a set of low-side contact points, high-side contact points, or combination thereof. The above claim limitation is recited at high level of generality and did not meaningfully limit the abstract idea because it is only the description of the model. Claim 8 and 23 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 and 23 is not patent eligible.

Claim 9, 18 and 21 further recites wherein the DLS model defines DLS as a function of the radius. This limitation is only the description of the DLS model and did not add meaningful limitations beyond the abstract idea. Claim 9, 18 and 21 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9, 18 and 21 are not patent eligible.

Claim 10, 19 and 24-25 further recites generating the general curvature comprises:
determining a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and determining a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; and deriving the radius of the general curvature comprises: determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 recites:
modeling a modeled DLS of the borehole drillable with the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
defining a first contact point of the drilling tool, wherein the first contact point is the previously undefined contact point; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
determining a length between the first contact point and a focal point of the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving the modeled DLS of the borehole from the DLS model. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
comparing the modeled DLS with the desired DLS; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation, wherein the set of tool parameters comprises the length between the first contact point and the focal point;(This is mere data gathering step in conjunction with a law of nature or abstract idea)
inputting the angular rotation into a contact model as a modified bend angle; inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS; (is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)). 
The method of building a drilling tool with undefined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with an undefined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity that is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).The additional element of adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)). The method of building a drilling tool with undefined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with undefined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application. Thus, claim 11 is not patent eligible.


Claim 15 further recites wherein defining the first contact point comprises:
determining the center point of a circle defined by a plurality of known contact points;
determining a radius of the circle; and determining the first contact point from the radius of the circle and a known or selected diameter of the drilling tool. . Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 15 is not patent eligible.

Claim 20 recites:
modeling a modeled DLS of the borehole drillable with the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
determining a radius of a general curvature formed from the contact points (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
deriving the modeled DLS of the borehole from the DLS model. (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
comparing the modeled DLS with the desired DLS. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
obtaining contact points of the drilling tool relative to an origin defined on the tool body; It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.
inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS; and drilling the borehole using the drilling tool (is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)). 
The method of building and using a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation do not contain additional elements that integrate the judicial exception into a practical application. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The obtaining and inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity that is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).The additional element of adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool using the drilling tool parameters and the load parameter that provide the desired DLS is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)). The method of building and using a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation do not contain additional elements that integrate the judicial exception into a practical application. Thus, claim 20 is not patent eligible.




Claim 22 further recites wherein the contact points are on a low-side of the drilling tool, and the general curvature is defined by a center point of a circle passing through the contact points. The above claim limitation is recited at high level of generality and did not meaningfully limit the abstract idea because it is only the description of general curvature. Claim 22 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible.

Claim 26 further recites finding a previously undefined contact point of the drilling tool using the general curvature. Under the broadest reasonable interpretation, the above claim limitations are process steps that cover mental processes that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 26 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 26 is not patent eligible.




Claim Rejections - 35 USC § 103

8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




11.           Claims 1, 4-6, 8-11, 14 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin, in view of Oliver et al., (PUB NO: US 20060149518 A1), hereinafter Oliver and further in view of Samuel et al., (PUB NO: US 20160117424 A1), hereinafter Samuel ((azimuth and inclination modeling in real time): a method for prediction of dog-leg severity based on mechanical specific energy. Diss. 2013.)

Regarding claim 1
Parkin teaches a drilling tool with defined borehole contact points for drilling a borehole; (see para 40 and fig 1- FIG. 4 depicts a schematic of a downhole tool deployed in a deviated wellbore suitable for implementing the method depicted on FIG. 3. For example, the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. See also para 27- With continued reference to FIG. 4, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore)
inputting the angular rotation into a contact model as a modified bend angle; (see para 34-37- The center of the wellbore at the drill bit may then be defined as being located at (L+B cos gamma, B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points alternatively, one may use the center radius form of the circle and the fact that each point on a circle is equidistant from the center. Using the three points defined above (0, 0), (L, 0), and (L+B cos .gamma., B sin .gamma.), the following equality may be defined:).
             
    PNG
    media_image1.png
    289
    569
    media_image1.png
    Greyscale


Examiner note: Examiner consider the contact model is the equation 4 which is performed by fitting a circle to the three points and computing the center of the circle.


deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (see para 38-The radius of the circle r (and therefore the radius of curvature) is defined as the distance between any one of the three points defined above and the center of the circle (e.g., as in Equation 4) and may be expressed mathematically, for example, as follows

                             
    PNG
    media_image2.png
    105
    481
    media_image2.png
    Greyscale

 
inputting the radius into a DLS model; and deriving the modeled the DLS of the borehole.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:                  
    PNG
    media_image3.png
    102
    488
    media_image3.png
    Greyscale

Examiner note: Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and thus the examiner interprets the equation as modeled DLS. 

 Parkin does not teach 
a method of building a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation;
modeling a modeled DLS of the borehole drillable with the drilling tool comprising:
inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation; deriving an angular rotation of the drilling tool due to bending effects from the beam bending model;
comparing the modeled DLS with the desired DLS and if there is a difference, adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool according to the drilling tool parameters and the load parameters that can provide the desired DLS.


In the related field of invention, Oliver teaches a method of building a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation, (see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellbore trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

modeling a modeled DLS of the borehole drillable with the drilling tool, (see abstract-A drilling simulation is performed to determine the dynamic response of the drilling tool assembly during a drilling operation. See para 82 and fig 13B, 15-A scale 570 is used to quantify the dogleg severity of the well bore 571.) comprising:
comparing the modeled DLS with the desired DLS and if there is a difference, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation;  (see fig 15 and para 61-64 - This iterative process of obtaining post-run drilling information and evaluating it to define additional solutions may be repeated to further improve drilling performance with each use of a solution to drill a well. In one embodiment, the post-run drilling information may be compared to the drilling simulation to calibrate the model. FIG. 15 shows a tabular output of the well bore geometry from the drilling simulation(see dogleg severity data) The data in FIG. 15 is compared to the previously entered offset well data in FIG. 13. FIG. 16 graphs depth versus inclination angle. The target is to be less than 5 degrees at 5,000 feet. The prediction from the drilling simulation shows that the well bore would have a 6.7 degree inclination at 5,000 feet, which means that potential solutions are needed by the drilling operator to drill the desired well bore.  See para 89-Potential solution may be to only adjust drilling operating parameters, such as RPM and WOB, to achieve the desired drilling performance. See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

and building the drilling tool according to the drilling tool parameters and the load parameters that can provide desired DLS. (See para 60-The potential solution resulting in a simulated response that best satisfies the selected drilling performance criterion is selected and proposed as the solution for improving drilling performance. Typically, at least one drilling performance criterion is selected from drilling performance parameters and used as a metric for the solutions defined from the analysis of drilling information. See para 79-A method for evaluating drilling information to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory. see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.) 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include modeling a modeled DLS of the borehole drillable with the drilling tool comprising: comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that can provide the desired DLS as taught by Oliver in the system of Parkin for improving drilling performance of a drilling tool assembly in a series of wells, it may later be determined that drilling problems may have been better corrected by changing other parameters of the drilling tool assembly, such as operating parameters for drilling or the makeup of the BHA to avoid or minimize vibration modes of the drilling tool assembly during drilling.  (See Abstract and para 15, Oliver)

However,  the combination of Parkin and Oliver does not teach inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation.

In the related field of invention, Samuel teaches inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation; (See Page 64-72-The report on the proposed model can be broken into three parts. The first portion covers a static BHA model which was developed based on finite element analysis theory. The static model is intended to be used in both slide and rotation course lengths if necessary. Finally, the model is optimized while drilling ahead to further refine the directional response. In order to evaluate the BHA’s deformation as a function of its weight and an applied axial load in the form of WOB, the finite element method is used, allowing the BHA to be divided into smaller intervals called elements. )

    PNG
    media_image4.png
    282
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    659
    media_image5.png
    Greyscale

deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (see page 64-72-When Eq. 1 is solved for v(x), the result is a curve which describes the deflection in the y direction in Fig. 25. The assumptions for this theory include that rotation of the beam is much smaller than the translation of the beam, the cross-section of the beam at any point is always at a right angle to the axis at that point)

adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; (see page 66-In order to evaluate the BHA’s deformation as a function of its weight and an applied axial load in the form of WOB, the finite element method is used, allowing the BHA to be divided into smaller intervals called elements. Finite element modeling can easily handle complex or changing element geometries as well as producing a more stable solution. Finite element theory allows for an evenly distributed load (drill collar weight in this case) to be replaced with equivalent point loads at the end of an element. See also page 72-While model accuracy is desired, the program is intended for eventual field use. Thus, the model should be able to accurately function with basic inputs from field operations. The model inputs include basic BHA, survey and wellbore information as well as advanced inputs such as Young’s Modulus. The basic information is required from the user every time the program is run, while the advanced inputs are set at standard values with should not need to be changed for most operations. See page 115-117-After drilling ahead approximately 1500 ft., three surveys shows significant error (Fig. 66). The coefficient was adjusted and the result was the first highlighted area in Fig. 67. In less than a 1000 ft., significant error was seen again in the second highlighted area in Fig. 67. The model was adjusted again based on those errors and the well was drilled to TD as seen in Fig. 68.)

    PNG
    media_image6.png
    588
    923
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the modeled dogleg severity as disclosed by Parkin and Oliver to include inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation as taught by Samuel in the system of Parkin and Oliver in order to research into the effect of mechanical specific energy or MSE on the overall wellbore direction change or dog-leg severity. Using published experimental data, a correlation was developed which shows a clear relationship between the dog-leg severity, rate of penetration (ROP) and MSE. The correlation requires only a few hundred feet of drilling before it is able to be tuned to match an individual well’s results. With minimal tuning throughout the drilling of a well, very good results can be obtained with regards to forecasting dog-leg severity as the wellbores were drilled ahead. The correlation was tested using data from multiple, geo-steered wells drilled in a shale reservoir. The analysis of the correlation using real-world data proved it to be a robust and accurate method of predicting the magnitude of dog-leg severity. The use of this correlation results in a smoother wellbore, drilled with a faster overall ROP with a better chance of staying within the geologic targets. (See Abstract, Samuel)


Regarding claim 4 and 14
Parkin further teaches drilling the borehole using the drilling tool. (see para 18-FIG. 1 depicts a drilling rig 20 suitable for using various method embodiments disclosed herein. A semisubmersible drilling platform 12 is positioned over an oil or gas formation (not shown) disposed below the sea floor 16. A subsea conduit 18 extends from deck 20 of platform 12 to a wellhead installation 22. The platform may include a derrick and a hoisting apparatus for raising and lowering a drill string 30, which, as shown, extends into wellbore 40 and includes a drill bit 32 and a downhole tool 50 (such as a rotary steerable))

Regarding claim 5 and 16
Parkin further teaches wherein the tool parameters comprise a diameter of a drill bit coupled to the drilling tool, a diameter of the drilling tool, a diameter of the drilling tool at a first contact point, a diameter of the drilling tool at a second contact point, a distance from a focal point of drilling tool to a bit box, a length of the drill bit, a distance between the first contact point to the focal point, an angular inclination of the drill bit from the focal point, an angular inclination of the second contact point from the focal point, or any subset thereof.(see para 25- the lower tool body section may be tilted towards a first toolface direction such as high side, low side, left side, or right side of the wellbore with respect to the upper tool body section). The axial direction is then measured at 106 when the universal joint is tilted to a second cross-axial angular position (e.g., when the lower tool body section is tilted towards a toolface angle 180 degrees offset from the first angular position in 104). These axial directions may be measured for example using conventional wellbore inclination and wellbore azimuth measurements. see para 46- Assuming that the upper and lower stabilizers have equal diameters, the center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7). The center of the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.-L sin(.alpha./2)), where, as defined above, B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. Represents the average tilt angle.

Regarding claim 6 and 17
Parkin does not teach wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof.
However, Oliver further teaches wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof. (See para 48- Examples of drilling performance parameters include rate of penetration (ROP), rotary torque required to turn the drilling tool assembly, rotary speed at which the drilling tool assembly is turned, drilling tool assembly lateral, axial, or torsional vibrations induced during drilling, weight on bit (WOB), forces acting on components of the drilling tool assembly, and forces acting on the drill bit and components of the drill bit (e.g., on blades, cones, and/or cutting elements). Drilling performance parameters may also include the inclination angle and azimuth direction of the borehole being drilled.))

Regarding claim 8 
Parkin further teaches wherein the contact model includes a set of low-side contact points, high-side contact points, or combination. ( see para 31-33The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore)).
 
Regarding claim 9, 18 and 21
Parkin further teaches wherein the DLS model defines DLS as a function of the radius. (see para 39 and equation 6)


Regarding claim 10 and 19
Parkin further teaches generating the general curvature comprises:
determining a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and determining a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; (see para 32-34 and fig6- the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. The solid lined depiction shows the tool when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature and the dashed line depiction shows the tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature). With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore)

Examiner note: Examiner consider the upper stabilizer 62 when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature corresponds to the first curvature and lower stabilizer 64 tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature corresponds to the second curvature see fig 6.

deriving the radius of the general curvature comprises: 
determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. (See para 34-35 -As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where L represents an axial length of the first tool body section, B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. Represents the average tilt angle as indicated above. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points)

Examiner note: Under the broadest reasonable sense, examiner consider the first curvature with the beta1 angle helps to determine the first curvature radius and the second curvature with the beta2 angle corresponds to the second curvature radius. The average of beta1 and beta2 is the tilt angle (gamma) which helps to determine the average radii. 



Regarding claim 11
Parkin teaches a drilling tool with undefined borehole contact points for drilling a borehole; (see fig 1 see para 41- the upper and lower stabilizers are not always on opposite sides of the wellbore; for example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve (e.g., as depicted on FIG. 7). See para 46-The center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7). The center of the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.-L sin(.alpha./2)),))

Examiner note: Examiner consider the fig 7 is the condition of undefined contact points since there is no stabilizer attached to the upper curve. Examiner consider the point (L, -L sin(.alpha./2)) is the first contact point which is obtained through previously undefined contact points of upper curve.


defining a first contact point of the drilling tool, wherein the first contact point is the previously undefined contact point;( see para 41- the upper and lower stabilizers are not always on opposite sides of the wellbore; for example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve (e.g., as depicted on FIG. 7). See para 46-The center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7). The center of the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.-L sin(.alpha./2)),)

Examiner note: Examiner consider the fig 7 is the condition of undefined contact points since there is no stabilizer attached to the upper curve. Examiner consider the point (L, -L sin(.alpha./2)) is the first contact point which is obtained through previously undefined contact points of upper curve.

determining a length between the first contact point and a focal point of the drilling tool; (SEE PARA 46-B represents the axial separation distance between the lower stabilizer and the drill bit.)

inputting the angular rotation into a contact model as a modified bend angle; (see para 34-37- The center of the wellbore at the drill bit may then be defined as being located at (L+B cos gamma, B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points alternatively, one may use the center radius form of the circle and the fact that each point on a circle is equidistant from the center. Using the three points defined above (0, 0), (L, 0), and (L+B cos .gamma., B sin .gamma.), the following equality may be defined:).
             
    PNG
    media_image1.png
    289
    569
    media_image1.png
    Greyscale


Examiner note: Examiner consider the contact model is the equation 4 which is performed by fitting a circle to the three points and computing the center of the circle.


deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (see para 38-The radius of the circle r (and therefore the radius of curvature) is defined as the distance between any one of the three points defined above and the center of the circle (e.g., as in Equation 4) and may be expressed mathematically, for example, as follows

                             
    PNG
    media_image2.png
    105
    481
    media_image2.png
    Greyscale

 
inputting the radius into a DLS model; and deriving the modeled the DLS of the borehole.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:                  
    PNG
    media_image3.png
    102
    488
    media_image3.png
    Greyscale

Examiner note: Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and thus the examiner interprets the equation as modeled DLS. 

 Parkin does not teach 
a method of building a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation;
modeling a modeled DLS of the borehole drillable with the drilling tool comprising:
inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation; deriving an angular rotation of the drilling tool due to bending effects from the beam bending model;
comparing the modeled DLS with the desired DLS and if there is a difference, adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool according to the drilling tool parameters and the load parameters that can provide the desired DLS.


In the related field of invention, Oliver teaches a method of building a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation, (see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellbore trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

modeling a modeled DLS of the borehole drillable with the drilling tool, (see abstract-A drilling simulation is performed to determine the dynamic response of the drilling tool assembly during a drilling operation. See para 82 and fig 13B, 15-A scale 570 is used to quantify the dogleg severity of the well bore 571.) comprising:
comparing the modeled DLS with the desired DLS and if there is a difference, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation;  (see fig 15 and para 61-64 - This iterative process of obtaining post-run drilling information and evaluating it to define additional solutions may be repeated to further improve drilling performance with each use of a solution to drill a well. In one embodiment, the post-run drilling information may be compared to the drilling simulation to calibrate the model. FIG. 15 shows a tabular output of the well bore geometry from the drilling simulation(see dogleg severity data) The data in FIG. 15 is compared to the previously entered offset well data in FIG. 13. FIG. 16 graphs depth versus inclination angle. The target is to be less than 5 degrees at 5,000 feet. The prediction from the drilling simulation shows that the well bore would have a 6.7 degree inclination at 5,000 feet, which means that potential solutions are needed by the drilling operator to drill the desired well bore.  See para 89-Potential solution may be to only adjust drilling operating parameters, such as RPM and WOB, to achieve the desired drilling performance. See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

and building the drilling tool according to the drilling tool parameters and the load parameters that can provide desired DLS. (See para 60-The potential solution resulting in a simulated response that best satisfies the selected drilling performance criterion is selected and proposed as the solution for improving drilling performance. Typically, at least one drilling performance criterion is selected from drilling performance parameters and used as a metric for the solutions defined from the analysis of drilling information. See para 79-A method for evaluating drilling information to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory. see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.) 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include modeling a modeled DLS of the borehole drillable with the drilling tool comprising: comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that can provide the desired DLS as taught by Oliver in the system of Parkin for improving drilling performance of a drilling tool assembly in a series of wells, it may later be determined that drilling problems may have been better corrected by changing other parameters of the drilling tool assembly, such as operating parameters for drilling or the makeup of the BHA to avoid or minimize vibration modes of the drilling tool assembly during drilling.  (See Abstract and para 15, Oliver)

However,  the combination of Parkin and Oliver does not teach inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation.

In the related field of invention, Samuel teaches inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation; (See Page 64-72-The report on the proposed model can be broken into three parts. The first portion covers a static BHA model which was developed based on finite element analysis theory. The static model is intended to be used in both slide and rotation course lengths if necessary. Finally, the model is optimized while drilling ahead to further refine the directional response. In order to evaluate the BHA’s deformation as a function of its weight and an applied axial load in the form of WOB, the finite element method is used, allowing the BHA to be divided into smaller intervals called elements. )

    PNG
    media_image4.png
    282
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    659
    media_image5.png
    Greyscale

deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (see page 64-72-When Eq. 1 is solved for v(x), the result is a curve which describes the deflection in the y direction in Fig. 25. The assumptions for this theory include that rotation of the beam is much smaller than the translation of the beam, the cross-section of the beam at any point is always at a right angle to the axis at that point)

adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; (see page 66-In order to evaluate the BHA’s deformation as a function of its weight and an applied axial load in the form of WOB, the finite element method is used, allowing the BHA to be divided into smaller intervals called elements. Finite element modeling can easily handle complex or changing element geometries as well as producing a more stable solution. Finite element theory allows for an evenly distributed load (drill collar weight in this case) to be replaced with equivalent point loads at the end of an element. See also page 72-While model accuracy is desired, the program is intended for eventual field use. Thus, the model should be able to accurately function with basic inputs from field operations. The model inputs include basic BHA, survey and wellbore information as well as advanced inputs such as Young’s Modulus. The basic information is required from the user every time the program is run, while the advanced inputs are set at standard values with should not need to be changed for most operations. See page 115-117-After drilling ahead approximately 1500 ft., three surveys shows significant error (Fig. 66). The coefficient was adjusted and the result was the first highlighted area in Fig. 67. In less than a 1000 ft., significant error was seen again in the second highlighted area in Fig. 67. The model was adjusted again based on those errors and the well was drilled to TD as seen in Fig. 68.)

    PNG
    media_image6.png
    588
    923
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the modeled dogleg severity as disclosed by Parkin and Oliver to include inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation as taught by Samuel in the system of Parkin and Oliver in order to research into the effect of mechanical specific energy or MSE on the overall wellbore direction change or dog-leg severity. Using published experimental data, a correlation was developed which shows a clear relationship between the dog-leg severity, rate of penetration (ROP) and MSE. The correlation requires only a few hundred feet of drilling before it is able to be tuned to match an individual well’s results. With minimal tuning throughout the drilling of a well, very good results can be obtained with regards to forecasting dog-leg severity as the wellbores were drilled ahead. The correlation was tested using data from multiple, geo-steered wells drilled in a shale reservoir. The analysis of the correlation using real-world data proved it to be a robust and accurate method of predicting the magnitude of dog-leg severity. The use of this correlation results in a smoother wellbore, drilled with a faster overall ROP with a better chance of staying within the geologic targets. (See Abstract, Samuel)


Regarding claim 15
Parkin further teaches determining a center point of a circle defined by a plurality of known contact points; (see para 34-37 and equation 3-4 where L, B, and .gamma. are as defined above and the center of the circle that includes the three points is given as (a, b).)
determining a radius of the circle. (see equation 5 and para 38)
determining the first contact point from the radius of the circle(See para 36- using three points defined (0, 0), (L, 0) and 
    PNG
    media_image7.png
    17
    95
    media_image7.png
    Greyscale
)

The combination of Parkin and Oliver does not teach determining a known or selected diameter of the drilling tool.
In the related of field of invention, Samuel further teaches determining a known or selected diameter of the drilling tool. (see page 28-For various values of WOB (lines on graph), one can determine whether the BHA should build, hold or drop. One of the primary findings was that the use of the largest possible OD (outer diameter) drill collars was the recommended way to reduce overall DLS and maintain a near-vertical well. The large OD, and thus less flexible drill collars, increased the distance from the point of tangency to the bit, thus reducing the build tendency.)

Regarding claim 20
Parkin teaches obtaining contact points of the drilling tool relative to an origin defined on the tool body; (see para 33-34- With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore. For example, the average angle may be processed to define three points along the axis of the wellbore. These points may be defined in substantially any coordinate system. For example, a two-dimensional coordinate system may be defined in which the center of the wellbore at the upper stabilizer is defined as being at the origin (0, 0). The center of the wellbore at the lower stabilizer may then be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) at (L, 0).

determining a radius of a general curvature formed from the contact points; (SEE PARA 34-35-The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle as indicated above. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points).)

inputting the radius into a DLS model; and deriving the modeled the DLS of the borehole.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:                  
    PNG
    media_image3.png
    102
    488
    media_image3.png
    Greyscale

Examiner note: Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and thus the examiner interprets the equation as modeled DLS. 

drilling the borehole using the drilling tool. (see para 18-FIG. 1 depicts a drilling rig 20 suitable for using various method embodiments disclosed herein. A semisubmersible drilling platform 12 is positioned over an oil or gas formation (not shown) disposed below the sea floor 16. A subsea conduit 18 extends from deck 20 of platform 12 to a wellhead installation 22. The platform may include a derrick and a hoisting apparatus for raising and lowering a drill string 30, which, as shown, extends into wellbore 40 and includes a drill bit 32 and a downhole tool 50 (such as a rotary steerable))

Parkin does not teach 
a method of building and using a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation;
modeling a modeled DLS of the borehole drillable with the drilling tool comprising:
comparing the modeled DLS with the desired DLS and if there is a difference, adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; and building the drilling tool according to the drilling tool parameters and the load parameters that can provide the desired DLS.


In the related field of invention, Oliver teaches a method of building and using a drilling tool for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation, (see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellbore trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

modeling a modeled DLS of the borehole drillable with the drilling tool, (see abstract-A drilling simulation is performed to determine the dynamic response of the drilling tool assembly during a drilling operation. See para 82 and fig 13B, 15-A scale 570 is used to quantify the dogleg severity of the well bore 571.) comprising:
comparing the modeled DLS with the desired DLS and if there is a difference, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation;  (see fig 15 and para 61-64 - This iterative process of obtaining post-run drilling information and evaluating it to define additional solutions may be repeated to further improve drilling performance with each use of a solution to drill a well. In one embodiment, the post-run drilling information may be compared to the drilling simulation to calibrate the model. FIG. 15 shows a tabular output of the well bore geometry from the drilling simulation(see dogleg severity data) The data in FIG. 15 is compared to the previously entered offset well data in FIG. 13. FIG. 16 graphs depth versus inclination angle. The target is to be less than 5 degrees at 5,000 feet. The prediction from the drilling simulation shows that the well bore would have a 6.7 degree inclination at 5,000 feet, which means that potential solutions are needed by the drilling operator to drill the desired well bore.  See para 89-Potential solution may be to only adjust drilling operating parameters, such as RPM and WOB, to achieve the desired drilling performance. See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (See para 60-The potential solution resulting in a simulated response that best satisfies the selected drilling performance criterion is selected and proposed as the solution for improving drilling performance. Typically, at least one drilling performance criterion is selected from drilling performance parameters and used as a metric for the solutions defined from the analysis of drilling information. See para 79-A method for evaluating drilling information to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory. see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.) 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include modeling a modeled DLS of the borehole drillable with the drilling tool comprising: comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS as taught by Oliver in the system of Parkin for improving drilling performance of a drilling tool assembly in a series of wells, it may later be determined that drilling problems may have been better corrected by changing other parameters of the drilling tool assembly, such as operating parameters for drilling or the makeup of the BHA to avoid or minimize vibration modes of the drilling tool assembly during drilling.  (See Abstract and para 15, Oliver)

However,  the combination of Parkin and Oliver does not teach adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation.

In the related field of invention, Samuel teaches adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation; (see page 64-72-In order to evaluate the BHA’s deformation as a function of its weight and an applied axial load in the form of WOB, the finite element method is used, allowing the BHA to be divided into smaller intervals called elements. Finite element modeling can easily handle complex or changing element geometries as well as producing a more stable solution. Finite element theory allows for an evenly distributed load (drill collar weight in this case) to be replaced with equivalent point loads at the end of an element. While model accuracy is desired, the program is intended for eventual field use. Thus, the model should be able to accurately function with basic inputs from field operations. The model inputs include basic BHA, survey and wellbore information as well as advanced inputs such as Young’s Modulus. The basic information is required from the user every time the program is run, while the advanced inputs are set at standard values with should not need to be changed for most operations. See page 115-117-After drilling ahead approximately 1500 ft., three surveys shows significant error (Fig. 66). The coefficient was adjusted and the result was the first highlighted area in Fig. 67. In less than a 1000 ft., significant error was seen again in the second highlighted area in Fig. 67. The model was adjusted again based on those errors and the well was drilled to TD as seen in Fig. 68.)

    PNG
    media_image4.png
    282
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    659
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    588
    923
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the modeled dogleg severity as disclosed by Parkin and Oliver to include adjusting at least one of the drilling tool parameters or the load parameters in the beam bending model based on the difference between the modeled DUS and the desired DLS until the modeled DLS satisfies confirms that drilling tool having the drilling tool parameters and the load parameters can provide the desired DLS for the drilling operation as taught by Samuel in the system of Parkin and Oliver in order to research into the effect of mechanical specific energy or MSE on the overall wellbore direction change or dog-leg severity. Using published experimental data, a correlation was developed which shows a clear relationship between the dog-leg severity, rate of penetration (ROP) and MSE. The correlation requires only a few hundred feet of drilling before it is able to be tuned to match an individual well’s results. With minimal tuning throughout the drilling of a well, very good results can be obtained with regards to forecasting dog-leg severity as the wellbores were drilled ahead. The correlation was tested using data from multiple, geo-steered wells drilled in a shale reservoir. The analysis of the correlation using real-world data proved it to be a robust and accurate method of predicting the magnitude of dog-leg severity. The use of this correlation results in a smoother wellbore, drilled with a faster overall ROP with a better chance of staying within the geologic targets. (See Abstract, Samuel)


Regarding claim 22
Parkin further teaches wherein the contact points are on a low-side of the drilling tool, and the general curvature is defined by a center point of a circle passing through the contact points.(see para 31- The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. See also- The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points))

Regarding claim 23
Parkin further teaches wherein the contact points are on a low-side of the drilling tool and a high-side of the drilling tool. ( see para 31-33The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore)).

Regarding claim 24
Parkin further teaches finding the general curvature comprises:
finding a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and finding a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; (see para 32-34 and fig6- the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. The solid lined depiction shows the tool when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature and the dashed line depiction shows the tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature). With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore)

Examiner note: Examiner consider the upper stabilizer 62 when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature corresponds to the first curvature and lower stabilizer 64 tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature corresponds to the second curvature see fig 6.


Regarding claim 25
Parkin further teaches determining the radius of the general curvature comprises: 
determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. (See para 34-35 -As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where L represents an axial length of the first tool body section, B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. Represents the average tilt angle as indicated above. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points)
Examiner note: Under the broadest reasonable sense, examiner consider the first curvature with the beta1 angle helps to determine the first curvature radius and the second curvature with the beta2 angle corresponds to the second curvature radius. The average of beta1 and beta2 is the tilt angle (gamma) which helps to determine the average radii. 


Regarding claim 26
Parkin further teaches finding a previously undefined contact point of the drilling tool using the general curvature. (see para 33-tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). In the depicted embodiment, deflection of the lower tool body section 54 in the direction of the curvature (the solid lines) increases the magnitude of the tilt angle while deflection in the opposite direction of the curvature of the hole (the dashed lines) decreases the magnitude of the tilt angle. See also para 46- Assuming that the upper and lower stabilizers have equal diameters, the center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7).)

Examiner note: Examiner consider the previously undefined point is the assumed point in the stabilizers before the tilt angle rotates which is obtained by using the general curvature as shown in fig 7.



Conclusion

12.           Claims 1, 4-6, 8-11 and 14-27 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130304384 A1 Rabinovich et al.
Discussing the method for estimating a parameter of interest of an earth formation involving alignment information between non-collocated oriented receivers and their corresponding non-collocated oriented transmitters.
US 20110015911 A1 Chen.
ii.            Discussing a method to simulate forming a wellbore in subterranean formations having a combination of soft, medium and hard formation materials, multiple layers of formation materials, relatively hard stringers disposed throughout one or more layers of formation material, and/or concretions (very hard stones) disposed in one or more layers of formation materials.

13.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                         
/BIJAN MAPAR/Primary Examiner, Art Unit 2147